United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1456
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Dwayne Appling

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                           Submitted: October 14, 2014
                             Filed: October 20, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Dwayne Appling directly appeals the sentences imposed by the district court1
after he pleaded guilty to drug offenses. His counsel has moved to withdraw, and has

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing the sentences
are unreasonable.

      After careful review, we conclude that Appling’s within-Guidelines-range
sentences are not unreasonable. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (appellate review of sentencing decision). Also, having
independently reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                        -2-